In a petition for rehearing the defendant asserts that the contract for delivery of two carloads of ties by the plaintiffs to the defendant was definite, certain and unambiguous, and therefore needs no interpretation. Giving its version of that part of the contract material to this appeal, the defendant in its brief accompanying the petition states: "Delivery was to be on cars `at S.P. open dock, Portland harbor, Oregon.'" In attempting to explain what is meant by "at S.P. open dock, Portland harbor, Oregon", the defendant argues that the contract provided for delivery of the ties "on" the Southern Pacific Company's open dock and that the cars had to be "spotted" on that dock in order to effect such delivery. The rest of the contract is virtually ignored by the defendant, and the term "f.a.s." no longer appears to be, in its opinion, of any importance.
As stated by the defendant, the contract did provide for delivery of the cars of ties "at" the Southern Pacific open dock, but it did not require that the cars be delivered "on" the Southern Pacific open dock or that they be "spotted" there. *Page 554 
In our former opinion we pointed out the location of the Southern Pacific open dock in Portland; that the cars were, as requested by the defendant, consigned to it on straight bill of lading for the "Shikisan Maru"; that the cars were delivered on the day appointed, on tracks adjacent and leading to the open dock; and that the defendant was immediately notified by the Southern Pacific Company of the arrival of the cars there. It was also pointed out that the Southern Pacific open dock was used exclusively for loading, and that the supercargo, when ready to load, notified the Southern Pacific Company to have designated cars brought alongside the vessel.
The word "at" is defined by Webster's New International Dictionary thus: "Primarily, at expresses the relation ofpresence or contact in space or time or of direction toward.
It has much the sense of to without its implication of motion, and is less definite than in, on, by, etc." One of the definitions given by Funk  Wagnalls is: "In proximity to; in the vicinity or region of; close to; by; near". "At" has been judicially defined as meaning by or near: Kitchel v.Gallagher, 126 Or. 373, 379, 270 P. 488; Goninon v. Lee,119 Wn. 471, 206 P. 2. Its signification depends largely upon the subject matter in relation to which it is used and the circumstances under which it is applied: Smeltzer v. AtlantaCoach Co., 44 Ga. App. 53, 160 S.E. 665. The word "at" is less definite than in or on: Lovin v. Hicks, 116 Minn. 179,133 N.W. 575; Waynesville v. Satterthwait, 136 N.C. 226,48 S.E. 661.
In railroad parlance, to "spot" a car is to place it for either loading or unloading: Missouri Pacific R. Co. v. Skipper,174 Ark. 1083, 298 S.W. 849. It is therefore difficult to understand how the two cars here *Page 555 
in question could be spotted on the Southern Pacific open dock when there was no vessel there onto which the ties could be unloaded.
Testimony as to the general custom and usage prevailing in Portland harbor relative to shipment of lumber products to that port for transshipment was competent not only to explain what was meant by the term "delivery at S.P. open dock", but also, as stated in our former opinion, to show what was understood by the term "f.a.s." as used in connection with the other language appearing in the contract between the parties.
In the brief accompanying the petition for rehearing, the defendant, in referring to the supercargo's ordering the cars of ties to be spotted on the open dock, states that the plaintiffs "certainly had as much authority in this respect as they conferred on the supercargo". We also find in that brief the following: "`The future movement of the cars after arriving' on `tracks adjacent to the open dock' was unquestionably subject to `the control' of the appellants [plaintiffs]. If it was not, from what other source did the right of such control on the part of the ship's supercargo spring?" In answer to that question propounded by the defendant, attention is directed to the testimony of Mr. Wentworth, manager of the defendant company, set forth in our former opinion, to the effect that upon the arrival of the cars in Portland the purchaser notifies the exporting firm of that fact, and the latter firm gives the numbers of the cars to the ship. In ordering the cars spotted alongside the vessel, the supercargo, therefore, is not the agent of the seller, nor does he receive authority from the seller to spot the cars. It is by virtue of what is done by the buyer, in *Page 556 
this instance the defendant, that the supercargo derives his authority to direct the further movement of the cars.
When the cars arrived on the tracks adjacent and leading to the open dock there was in fact, within the contemplation of the parties to the contract, a delivery of the cars by the plaintiffs to the defendant. The petition for rehearing is denied.
BELT and LUSK, JJ., not participating. *Page 557